Blackburn, Judge.
In Dukes v. State, 213 Ga. App. 701 (446 SE2d 190) (1994), we affirmed the defendant’s conviction on two counts of theft by taking, one involving a red 1989 Toyota Tercel and one involving a white 1990 Dodge Spirit. In Dukes v. State, 265 Ga. 422 (457 SE2d 556) (1995), the Supreme Court granted certiorari and reversed our decision as to the Toyota Tercel while affirming our decision as to the Dodge Spirit. Accordingly, our prior opinion as to the defendant’s theft by taking convictions is vacated and the judgment of the Supreme Court is made the judgment of this court. All other portions of our prior opinion were not subject to the Supreme Court’s writ of certiorari and, therefore stand.

Judgment affirmed in part, reversed in part and remanded with direction.


Birdsong, P. J., and Ruffin, J., concur.